IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 ANTONIO SIERRA,                              : No. 2 WM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 PENNSYLVANIA DEPARTMENT OF                   :
 CORRECTIONS AND GLOBAL TEL*LINK              :
 CORPORATION, ET AL.,                         :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2019, the Application for Leave to File Reply

and the Application for Extraordinary Jurisdiction are DENIED.